



Exhibit 10.28
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
by and between Carrizo Oil & Gas, Inc., a Texas corporation (the “Company”), and
Gregory F. Conaway (the “Employee”), to be effective as of the 14th day of
February 2019 (the “Agreement Effective Date”), and amends and restates the
Employment Agreement between the Parties dated as of July 11, 2011.
Contemporaneously with the execution of this Agreement, the Company is adopting,
and the Employee is being made a participant in, the Carrizo Oil & Gas, Inc.
Change in Control Severance Plan, effective as of February 14, 2019 (the “Change
in Control Severance Plan”).
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.Employment Period. As of the Agreement Effective Date, the Company hereby
agrees to continue to employ the Employee and the Employee hereby agrees to
remain in the employment with the Company, in accordance with, and subject to,
the terms and provisions of this Agreement, for the period (the “Employment
Period”) commencing on the Agreement Effective Date and ending on the first
anniversary of the Agreement Effective Date; provided, on the Agreement
Effective Date and on each day thereafter, the Employment Period shall
automatically be extended for an additional one day without any further action
by either the Company or the Employee, it being the intention of the parties
that there shall be continuously a remaining term of not less than one year’s
duration of the Employment Period until an event has occurred as described in,
or one of the parties shall have made an appropriate election and notification
pursuant to, the provisions of Section 3.
2.Terms of Employment.
(a)    Position and Duties. As of the Agreement Effective Date, the Employee
shall continue as a full time employee with the title and responsibilities of
Vice President and Chief Accounting Officer and during the Employment Period,
excluding any periods of vacation and sick leave to which the Employee is
entitled, the Employee agrees to devote full attention and time during normal
business hours to the business and affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned to the Employee hereunder,
to use the Employee’s reasonable best efforts to perform faithfully and
efficiently such responsibilities as may be assigned to the Employee by senior
executives of the Company. During the Employment Period, it shall not be a
violation of this Agreement for the Employee to (A) serve on corporate, civic,
educational, alumni or charitable boards or committees, (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions or (C) manage
personal investments, so long as such activities do not materially interfere
with the performance of the Employee’s responsibilities as an employee of the
Company in accordance with this Agreement; provided that the Employee may not
serve on the board of a publicly traded for profit corporation or similar body
of a publicly traded for profit business organized in other than corporate form,
without the consent of the Nominating and Corporate Governance Committee of the
Board of Directors of the Company (the “Board”).


1

--------------------------------------------------------------------------------





(b)    Compensation.
(i)    Base Salary. Commencing on the Agreement Effective Date and thereafter
during his Employment Period, the Employee shall receive an annual base salary
of $273,000 (as such salary may be increased from time to time, the “Annual Base
Salary”), which shall be paid no less frequently than on a semimonthly basis.
(ii)    Annual Incentive Bonus. In addition to Annual Base Salary, the Employee
may be awarded, for each fiscal year or portion thereof during the Employment
Period, an Annual Incentive Bonus (the “Annual Incentive Bonus”), in an amount
as determined by the compensation committee of the Board of Directors of the
Company, in its sole discretion, taking into account the Company’s performance,
the Employee’s position, responsibilities, and accomplishments with the Company
and considering the Employee’s performance review and evaluation and other
factors deemed reasonable and appropriate by the compensation committee,
prorated for any period consisting of less than 12 full months.
(iii)    Incentive, Savings and Retirement Plans. During the Employment Period,
the Employee shall be entitled to participate in all incentive, savings and
retirement plans that are tax-qualified under Section 401(a) of the Internal
Revenue Code of 1986, as amended (“Code”), and all plans that are supplemental
to any such tax-qualified plans, in each case to the extent that such plans are
applicable generally to other salaried employees of the Company and its
affiliated companies. As used in this Agreement, the term “affiliated companies”
shall include, when used with reference to the Company, any company controlled
by, controlling or under common control with the Company.
(iv)    Welfare Benefit Plans. During the Employment Period, the Employee and/or
the Employee’s dependents, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company or its affiliated
companies (including, without limitation, medical, prescription, dental, vision,
disability, salary continuance, group life and supplemental group life,
accidental death and travel accident insurance plans and programs) to the extent
applicable generally to other salaried employees of the Company and its
affiliated companies.
(v)    Expenses. During the Employment Period, the Employee shall be entitled to
receive prompt reimbursement for all reasonable expenses, including approved
professional membership fees, incurred by the Employee in accordance with the
policies, practices and procedures of the Company and its affiliated companies.
(vi)    Vacation. During the Employment Period, the Employee shall be entitled
to paid vacation in accordance with the plans, policies, programs and practices
of the Company and its affiliated companies.


2

--------------------------------------------------------------------------------





3.    Termination of Employment.
(a)    Death or Disability. The Employee’s employment shall terminate
automatically upon the Employee’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Employee has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Employee written notice in accordance with
Section 12(d) of this Agreement of its intention to terminate the Employee’s
employment. In such event, the Employee’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the Employee
(the “Disability Effective Date”), provided that, within the 30 days after such
receipt, the Employee shall not have returned to full-time performance of the
Employee’s duties. For the purposes of this Agreement, “Disability” shall mean
the absence of the Employee from the Employee’s duties with the Company on a
full-time basis for either (i) 180 consecutive business days or (ii) in any
two-year period 270 nonconsecutive business days as a result of incapacity due
to mental or physical illness which is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the Employee
or the Employee’s legal representative (such agreement as to acceptability not
to be withheld unreasonably). In the event the Employee incurs a separation from
service within the meaning of Treasury Regulation § 1.409A-1(h) as a result of
his incapacity, then the Disability Effective Date shall be deemed to be the
date of the Employee’s separation from service.
(b)    Cause. The Company may terminate the Employee’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean
the Company’s termination of the Employee’s employment for any of the following:
(i) the Employee’s final conviction of a felony crime that enriched the Employee
at the expense of the Company; provided, however, that after indictment, the
Company may suspend the Employee from the rendition of services, but without
limiting or modifying in any other way the Company’s obligations under this
Agreement; (ii) a breach by the Employee of a fiduciary duty owed to the
Company; (iii) a breach by the Employee of any of the covenants made by him in
Sections 7 and 9 hereof; (iv) the willful and gross neglect by the Employee of
the duties specifically and expressly required by this Agreement; or (v) the
Employee’s continuing failure to substantially perform his duties and
responsibilities hereunder (except by reason of the Employee’s incapacity due to
physical or mental illness or injury).
(c)    Other Terminations. The Employee’s employment may be terminated during
the Employment Period at any time by the Employee or the Company for any reason.
(d)    Notice of Termination. Any termination by the Company for Cause, or by
the Employee, shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 12(d) of this Agreement. The failure by
the Company to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Cause shall not waive any right of the Company
hereunder or preclude the Company from asserting such fact or circumstance in
enforcing the Company’s rights hereunder.
(e)    Date of Termination. For purposes of this Agreement, the term “Date of
Termination” means (i) if the Employee’s employment is terminated by the Company
for Cause,


3

--------------------------------------------------------------------------------





the date of receipt of the Notice of Termination or any later date specified
therein, as the case may be, (ii) if the Employee’s employment is terminated by
the Company other than for Cause or Disability, the Date of Termination shall be
the date on which the Company notifies the Employee of such termination, (iii)
if the Employee’s employment is terminated by reason of death or Disability, the
Date of Termination shall be the date of death of the Employee or the Disability
Effective Date, as the case may be and (iv) if the Employee’s employment is
terminated by the Employee, the Date of Termination shall be the date of the
receipt of the Notice of Termination or any later date specified therein.
(f)    Deemed Resignations. Unless otherwise agreed to in writing by the Company
and Employee prior to the termination of Employee’s employment, any termination
of Employee’s employment shall constitute an automatic resignation of Employee
as an officer of the Company and each affiliate of the Company, and an automatic
resignation of Employee from the Board and the board of directors of the Company
(if applicable) and from the board of directors or similar governing body of any
affiliate of the Company and from the board of directors or similar governing
body of any corporation, limited liability entity or other entity in which the
Company or any affiliate holds an equity interest and with respect to which
board or similar governing body Employee serves as the Company’s or such
affiliate’s designee or other representative.
4.    Obligations of the Company upon Termination.
(a)    Disability. If, during the Employment Period, the Company shall terminate
the Employee’s employment by reason of Disability (but not by reason of death):
(i)    the Company shall pay or provide to or in respect of the Employee the
following amounts and benefits:
A.    in a lump sum in cash, within 10 days after the Date of Termination, an
amount equal to the sum of (1) the Employee’s Annual Base Salary through the
Date of Termination, (2) any accrued but unpaid Annual Incentive Bonus for any
prior fiscal year, (3) any deferred compensation previously awarded to or earned
by the Employee (together with any accrued interest or earnings thereon),
subject to the terms and conditions of any plan or arrangement providing such
deferred compensation, and (4) any compensation for unused vacation time for
which the Employee is eligible in accordance with the plans, policies, programs
and practices of the Company and its affiliated companies, in each case to the
extent not theretofore paid (the sum of the amounts described in clauses (1),
(2), (3), and (4) shall be hereinafter referred to as the “Accrued Obligation”);
B.    in a lump sum in cash, within 60 days after the Date of Termination, an
amount equal to the Severance Multiplier Percentage (as defined in Exhibit A)
multiplied by the Annual Base Salary;
C.    in a lump sum in cash, within 60 days after the Date of Termination, an
additional amount equal to the Supplemental Severance


4

--------------------------------------------------------------------------------





Multiplier Percentage (as defined in Exhibit A) of Annual Base Salary multiplied
by a fraction, the numerator of which is the number of days in the fiscal year
through the Date of Termination and the denominator of which is 365; provided,
however, that if the Employee is terminated due to Disability, the preceding
fraction shall be deemed to be equal to 1.0; and
D.    effective as of the Date of Termination, (1) immediate vesting and
exercisability of, and termination of any restrictions on sale or transfer
(other than any such restriction arising by operation of law) with respect to,
each and every stock option, restricted stock award, restricted stock unit award
and other equity-based award and performance award (each, a “Compensatory
Award”) that is outstanding as of a time immediately prior to the Date of
Termination and (2) unless a longer post-employment term is provided in the
applicable award agreement, the extension of the term during which each and
every Compensatory Award may be exercised by the Employee until the earlier of
(x) the first anniversary of the Date of Termination or (y) the date upon which
the right to exercise any Compensatory Award would have expired if the Employee
had continued to be employed by the Company under the terms of this Agreement
until the latest possible date of termination of the Employment Period in
accordance with the provisions of Section 1 hereof (the “Final Expiration
Date”).
Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs and if the Employee’s employment with the Company is terminated
within 12 months prior to the date on which the Change in Control occurs, and if
it is reasonably demonstrated by the Employee that such termination of
employment or cessation of service (x) was at the request of a third party who
has taken steps reasonably calculated to effect the Change in Control or (y)
otherwise arose in connection with or anticipation of the Change in Control,
then the Employee will be entitled to an additional payment equal to the
difference between his Severance Benefits (as defined in the Change in Control
Severance Plan) and the benefits received pursuant to this Agreement; provided,
however, that the additional Change in Control severance will be paid within 5
days following the occurrence of the Change in Control.
(ii)    for the period beginning on the Date of Termination and ending on the
Final Expiration Date, or such longer period as any medical or dental plan shall
provide, the Company shall continue benefits to the Employee and/or the
Employee’s dependents at least equal to those which would have been provided to
them in accordance with the medical and dental plans described in
Section 2(b)(iv) of this Agreement if the Employee’s employment had not been
terminated in accordance with the medical and dental plans of the Company and
its affiliated companies, but with the Company’s medical benefits coverages
being secondary to any coverages provided by another employer. Notwithstanding
the foregoing, if the Company’s obligations contemplated by this Section
4(a)(ii) would result in the imposition of


5

--------------------------------------------------------------------------------





excise taxes on the Company for failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, and the Health Care and Education Reconciliation Act of 2010, as
amended (to the extent applicable), the Company shall discontinue the health
benefits or reimbursements provided for in this Section 4(a)(ii) and shall
instead pay to the Employee a lump-sum payment equal to the employer portion of
premium costs of medical and dental benefits provided to the Employee and the
Employee’s dependents immediately prior to the Employee’s termination for the
remainder of such period no later than 30 days after such determination by the
Company. In lieu of continued participation in plans, practices, programs and
policies described in Section 2(b)(iv) of this Agreement (other than the medical
or dental plan, as described above), the Company shall pay the Employee a lump
sum payment equal to the Benefits Continuation Multiplier Percentage (as defined
in Exhibit A) of the Employee’s Annual Base Salary.
(b)    Death. If the Employee’s employment is terminated by reason of the
Employee’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Employee’s legal representatives under this
Agreement, other than (i) the payment of Accrued Obligations (which shall be
paid to the Employee’s estate or beneficiary, as applicable, in a lump sum in
cash within 30 days of the Date of Termination), (ii) during the period
beginning on the Date of Termination and ending on the first anniversary thereof
medical and dental benefits coverage for the Employee’s dependents determined as
if the Employee’s employment had not terminated by reason of death, and (iii)
effective as of the Date of Termination, (A) immediate vesting and
exercisability of, and termination of any restrictions on sale or transfer
(other than any such restriction arising by operation of law) with respect to,
each and every Compensatory Award outstanding as of the time immediately prior
to the Date of Termination, (B) the extension of the term during which each and
every Compensatory Award may be exercised or purchased by the Employee until the
earlier of (1) the first anniversary of the Date of Termination or (2) the date
upon which the right to exercise or purchase any Compensatory Award would have
expired if the Employee had continued to be employed by the Company under the
terms of this Agreement until the Final Expiration Date.
(c)    With or Without Cause; Other than for Disability. If the Employee’s
employment is terminated by the Company or by the Employee for any reason not
covered by Sections 4(a) or 4(b) above, then this Agreement shall terminate
without further obligations to the Employee other than for Accrued Obligations.
In such case, all Accrued Obligations shall be paid to the Employee in a lump
sum in cash within 30 days of the Date of Termination.
5.    Non-exclusivity of Rights. Except as provided in Section 4 of this
Agreement, nothing in this Agreement shall prevent or limit the Employee’s
continuing or future participation in any plan, program, policy or practice
provided by the Company or any of its affiliated companies and for which the
Employee may qualify, nor shall anything herein limit or otherwise affect such
rights as the Employee may have under any contract or agreement with the Company
or any of its affiliated companies. Amounts which are vested benefits or which
the Employee is otherwise entitled to receive under any plan, policy, practice
or program of or any contract or agreement with the


6

--------------------------------------------------------------------------------





Company or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as such plan, policy, practice or
program is superseded by this Agreement.
6.    Full Settlement; Resolution of Disputes.
(a)    Any dispute arising out of or relating to this Agreement, including the
breach, termination or validity thereof, shall be finally resolved by
arbitration in accordance with the CPR Institute for Dispute Resolution Rules
for Non-Administered Arbitration in effect on the date of this Agreement by a
single arbitrator selected in accordance with the CPR Rules. The arbitration
shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16, and judgment
on the award rendered by the arbitrator may be entered by any court having
jurisdiction thereof. The place of arbitration shall be in Harris County, Texas.
The arbitrator’s decision must be based on the provisions of this Agreement and
the relevant facts, and the arbitrator’s reasoned decision and award shall be
binding on both parties. Nothing herein is or shall be deemed to preclude the
Company’s resort to the injunctive relief prescribed in this Agreement,
including any injunctive relief implemented by the arbitrator pursuant to this
Section 6(a). The parties will each bear their own attorneys’ fees and costs in
connection with any dispute.
(b)    Notwithstanding any provision of Section 4, the Company’s obligation to
pay the amounts due on any termination of employment under Section 4 (other than
the Accrued Obligations) are conditioned on the Employee’s execution (without
revocation during any applicable statutory revocation period) of a waiver and
release of any and all claims against the Company and its affiliates in
substantially the form attached hereto as Exhibit B (the “Waiver and Release
Agreement”). The Company will provide the Employee with a Waiver and Release
Agreement on or before the Employee’s Termination Date. The Employee must
execute and return the Waiver and Release Agreement to the Company no later than
the 21st or the 45th day following (but not before) his or her Termination Date,
as determined by, and reflected in the Waiver and Release Agreement provided to
the Employee, by the Company, followed by a seven (7)-day revocation period
following the date the Release Agreement is executed (“Revocation Period”). The
Employee may not determine the calendar year of payment of taxable severance
benefits, and in the event the consideration period occurs in two calendar
years, the payment will be made in the later calendar year. The Employee’s
failure to timely execute and return the Waiver and Release Agreement in
accordance with the previous sentence, or the Employee’s revocation of the
Waiver and Release Agreement during the Revocation Period, will result in a
forfeiture of the severance benefits payable to the Employee under the terms of
the Agreement (but not the Accrued Obligations).
7.    Confidential Information. The Employee shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Employee during the
Employee’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Employee or representatives of the Employee in violation of this Agreement)
(referred to herein as “Confidential Information”). After termination of the
Employee’s employment with the Company, the Employee shall not, without the
prior written consent of the Company or as may otherwise be


7

--------------------------------------------------------------------------------





required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by it.
In no event shall an asserted violation of the provisions of this Section 7
constitute a basis for deferring or withholding any amounts otherwise payable to
the Employee under this Agreement. Also, within 14 days of the termination of
the Employee’s employment for any reason, the Employee shall return to Company
all documents and other tangible items of or containing Company information
which are in the Employee’s possession, custody or control, or with respect to
equipment that is not Company property that is in the Employee’s possession,
custody or control and which contains Confidential Information, the Employee
shall purge such Confidential Information from such equipment. Notwithstanding
the foregoing, it is understood by the parties that in the course of his
employment with the Company the Employee may retain mental recollections or
other impressions as a result of having had access to or knowledge of the
Company’s Confidential Information, and the Company agrees that such retained
mental impressions shall not impede or restrict the Employee from engaging in
work for a subsequent employer so long as Confidential Information is not
expressly disclosed to such subsequent employer.
8.    Change in Control.
As used in this Agreement, Change in Control has the meaning set forth in the
Change in Control Severance Plan.
9.    Non-Compete and Non-Solicitation.
(a)    The Employee recognizes that in each of the highly competitive businesses
in which the Company is engaged, personal contact is of primary importance in
securing new customers and in retaining the accounts and goodwill of present
customers and protecting the business of the Company. The Employee, therefore,
agrees that during the Employment Period and for a period of one year after the
Date of Termination, he will not either within 20 miles of any geographic
location of any Shale play with respect to which he has devoted substantial
attention to the material business interests of the Company or any of its
affiliated companies or with respect to any immediate geologic trends in any
non-Shale plays, in either case, in which the Company or any of its affiliated
companies have active leases or are actively pursuing leases through direct
employee activity or hired brokers as of the Date of Termination, without
regard, in either case, to whether the Employee has worked at such location (the
“Relevant Geographic Area”), (i) accept employment or render service to any
Person that is engaged in a business directly competitive with the business then
engaged in by the Company or any of its affiliated companies in the Relevant
Geographic Area, (ii) enter into or take part in or lend his name, counsel or
assistance to any business, either as proprietor, principal, investor, partner,
director, officer, executive, consultant, advisor, agent, independent
contractor, or in any other capacity whatsoever, for any purpose that would be
competitive with the business of the Company or any of its affiliated companies
in the Relevant Geographic Area or (iii) regardless of whether it is in the
Relevant Geographic Area, directly or indirectly, either as principal, agent,
independent contractor, consultant, director, officer, employee, employer,
advisor, stockholder, partner or in any other individual or representative
capacity whatsoever, either for his own benefit or for the benefit of any other
person or entity either (A) hire, contract or solicit, or attempt any of the
foregoing, with respect to hiring any employee of the


8

--------------------------------------------------------------------------------





Company or its affiliated companies, or (B) induce or otherwise counsel, advise
or encourage any employee of the Company or its affiliated companies to leave
the employment of the Company or its affiliated companies (all of the foregoing
activities described in (i), (ii) and (iii) are collectively referred to as the
“Prohibited Activity”). Notwithstanding anything contained in this Section 9 to
the contrary, the Prohibited Activity shall not be applicable to the state or
federal waters of the Gulf of Mexico or outside of the United States except as
to the area covered by any U.S. or foreign state or federal oil and gas lease,
license or permit in which the Company owns a working interest which was
acquired by the Company prior to or during the Employment Period and further
limited to the depths in which the Company owns such working or operating rights
interest.
(a)    In addition to all other remedies at law or in equity which the Company
may have for breach of a provision of this Section 9 by the Employee, it is
agreed that in the event of any breach or attempted or threatened breach of any
such provision, the Company shall be entitled, upon application to any court of
proper jurisdiction, to a temporary restraining order or preliminary injunction
(without the necessity of (i) proving irreparable harm, (ii) establishing that
monetary damages are inadequate or (iii) posting any bond with respect thereto)
against the Employee prohibiting such breach or attempted or threatened breach
by proving only the existence of such breach or attempted or threatened breach.
If the provisions of this Section 9 should ever be deemed to exceed the time,
geographic or occupational limitations permitted by the applicable law, the
Employee and the Company agree that such provisions shall be and are hereby
reformed to the maximum time, geographic or occupational limitations permitted
by the applicable law.
(b)    The covenants of the Employee set forth in this Section 9 are independent
of and severable from every other provision of this Agreement; and the breach of
any other provision of this Agreement by the Company or the breach by the
Company of any other agreement between the Company and the Employee shall not
affect the validity of the provisions of this Section 9 or constitute a defense
of the Employee in any suit or action brought by the Company to enforce any of
the provisions of this Section 9 or seek any relief for the breach thereof by
the Employee.
(c)    The Employee acknowledges, agrees and stipulates that: (i) the terms and
provisions of this Agreement are reasonable and constitute an otherwise
enforceable agreement to which the terms and provisions of this Section 9 are
ancillary or a part of as contemplated by TEX. BUS. & COM. CODE ANN. Sections
15.50-15.52; (ii) the consideration provided by the Company under this Agreement
is not illusory; and (iii) the consideration given by the Company under this
Agreement, including, without limitation, the provision by the Company of
Confidential Information to the Employee as contemplated by Section 7, gives
rise to the Company’s interest in restraining and prohibiting the Employee from
engaging in the Prohibited Activity within the Relevant Geographic Area as
provided under this Section 9, and the Employee’s covenant not to engage in the
Prohibited Activity within the Relevant Geographic Area pursuant to this Section
9 is designed to enforce the Employee’s consideration (or return promises),
including, without limitation, the Employee’s promise to not disclose
Confidential Information under this Agreement.
10.    Successors.
(a)    This Agreement is personal to the Employee and without the prior written
consent of the Company shall not be assignable by the Employee otherwise than by
will or the laws


9

--------------------------------------------------------------------------------





of descent and distribution. This Agreement shall inure to the benefit of and be
enforceable by the Employee’s heirs, executors and other legal representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and may only be assigned to a successor described in Section 10(c).
(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
11.    Section 409A.
(a)    This Agreement is intended to provide payments that are exempt from or
compliant with the provisions of Section 409A of the Code and related
regulations and Treasury pronouncements (“Section 409A”), and the Agreement
shall be interpreted accordingly. Notwithstanding any provision of this
Agreement to the contrary, the parties agree that any benefit or benefits under
this Agreement that the Company determines are subject to the suspension period
under Code Section 409A(a)(2)(B) shall not be paid or commence until a date
following six months after the Employee’s termination date, or if earlier, the
Employee’s death.
(b)    Each payment under this Agreement is intended to be excepted from Section
409A, including, but not limited to, by compliance with the short-term deferral
exception as specified in Treasury Regulation § 1.409A-1(b)(4) and the
involuntary separation pay exception within the meaning of Treasury Regulation §
1.409A-1(b)(9)(iii) and the provisions of this Agreement will be administered,
interpreted and construed accordingly (or disregarded to the extent such
provision cannot be so administered, interpreted, or construed).
(c)    All reimbursements or provision of in-kind benefits pursuant to this
Agreement shall be made in accordance with Treasury Regulation §
1.409A-3(i)(1)(iv) such that the reimbursement or provision will be deemed
payable at a specified time or on a fixed schedule relative to a permissible
payment event. Specifically, the amount reimbursed or in-kind benefits provided
under this Agreement during the Employee’s taxable year may not affect the
amounts reimbursed or provided in any other taxable year (except that total
reimbursements may be limited by a lifetime maximum under a group health plan),
the reimbursement of an eligible expense shall be made on or before the last day
of the Employee’s taxable year following the taxable year in which the expense
was incurred, and the right to reimbursement or provision of in-kind benefit is
not subject to liquidation or exchange for another benefit.
(d)    Notwithstanding any provision of this Agreement to the contrary, the
Employee acknowledges and agrees that the Company and its employees, officers,
directors, affiliates and subsidiaries shall not be liable for, and nothing
provided or contained in this Agreement will be construed to obligate or cause
the Company and/or its employees, officers, directors, affiliates


10

--------------------------------------------------------------------------------





and subsidiaries to be liable for, any tax, interest or penalties imposed on the
Employee related to or arising with respect to any violation of Section 409A.
12.    Miscellaneous.
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas, without reference to principles of conflict of laws
that would require the application of the laws of any other state or
jurisdiction.
(b)    The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.
(c)    This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
heirs, executors and other legal representatives. As applied to the Employee,
the Change in Control Severance Plan may not be amended in any manner that is
adverse to the Employee without his written consent.
(d)    All notices and other communications hereunder shall be in writing and
shall be given, if by the Employee to the Company, by telecopy or facsimile
transmission at the telecommunications number set forth below and, if by either
the Company or the Employee, either by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Employee:
Name: Gregory F. Conaway
c/o Carrizo Oil & Gas, Inc.
500 Dallas, Suite 2300
Houston, Texas 77002
                
If to the Company:
Carrizo Oil & Gas, Inc.
500 Dallas, Suite 2300
Houston, Texas 77002
Fax Number: (713) 358-6286
Telephone Number: (713) 328-1000
Attention: Corporate Secretary
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(e)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.


11

--------------------------------------------------------------------------------





(f)    Except as otherwise provided herein, the Company may withhold from any
amounts payable under this Agreement such federal, state or local taxes as shall
be required to be withheld pursuant to any applicable law or regulation.
(g)    The Employee’s or the Company’s failure to insist upon strict compliance
with any provision hereof or any other provision of this Agreement or the
failure to assert any right the Employee or the Company may have hereunder shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.
(h)    Except as provided below and as otherwise specifically contemplated by
this Agreement, this Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes any and all
prior written or oral agreements, arrangements or understandings between the
Company and the Employee. Contemporaneously with this Agreement, the Employee
shall become a participant in the Change in Control Severance Plan, which
provides additional benefits in connection with certain terminations of
employment following a Change in Control. The Employee shall not be entitled to
receive both the compensation and benefits provided by this Agreement and the
Change in Control Severance Plan, and following the occurrence of a Change in
Control, the provisions of the Change in Control Plan shall control, except
where Sections 4 and 6 of this Agreement specifically provide additional rights
to the Employee in connection with the Change in Control Severance Plan, or
where this Agreement would result in a greater benefit to the Employee than
otherwise provided in the Change in Control Severance Plan. If the Employee is
terminated under circumstances that do not entitle him to the compensation and
benefits provided by the Change in Control Severance Plan, the Employee shall be
paid the compensation and benefits provided by the applicable part of Section 4.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Employee has hereunto set his hand and the Company has
caused these presents to be executed in its name on its behalf, all to be
effective as of the Agreement Effective Date.


CARRIZO OIL & GAS, INC.




By:     /s/ David L. Pitts        _______
Name: David L. Pitts                
Title: Vice President and Chief Financial Officer




EMPLOYEE




/s/ Gregory F. Conaway            
Name: Gregory F. Conaway




13

--------------------------------------------------------------------------------






Exhibit A


For purposes of this Agreement, the following capitalized words shall have the
meanings indicated below:


“Benefits Continuation Multiplier Percentage” means 3%.


“Severance Multiplier Percentage” means 97%.


“Supplemental Severance Multiplier Percentage” means 70%.






14

--------------------------------------------------------------------------------








Exhibit B


FORM OF WAIVER AND RELEASE
In consideration of, and as a condition precedent to, the severance payment and
benefits (the “Severance”) described in that certain Amended and Restated
Employment Agreement (the “Agreement”) effective as of February 14, 2019 between
Carrizo Oil & Gas, Inc., a Texas Corporation (the “Company”), and _____________
(“Employee”), which Severance is offered to Employee in exchange for a general
waiver and release of claims (this “Waiver and Release”). Employee having
acknowledged the above-stated consideration as full compensation for and on
account of any and all injuries and damages which Employee has sustained or
claimed, or may be entitled to claim, Employee, for himself, and his heirs,
executors, administrators, successors and assigns, does hereby release, forever
discharge and promise not to sue the Company, its parents, subsidiaries,
affiliates, successors and assigns, and their past and present officers,
directors, partners, employees, members, managers, shareholders, agents,
attorneys, accountants, insurers, heirs, administrators, executors, as well as
all employee benefit plans maintained by any of the foregoing entities or
individuals, and all fiduciaries and administrators of such plans, in their
personal and representative capacities (collectively the “Released Parties”)
from any and all claims, liabilities, costs, expenses, judgments, attorney fees,
actions, known and unknown, of every kind and nature whatsoever in law or
equity, which Employee had, now has, or may have against the Released Parties
relating in any way to Employee’s employment with the Company or termination
thereof prior to and including the date of execution of this Waiver and Release,
including but not limited to, all claims for contract damages, tort damages,
special, general, direct, punitive and consequential damages, compensatory
damages, loss of profits, attorney fees and any and all other damages of any
kind or nature; all contracts, oral or written, between Employee and any of the
Released Parties; any business enterprise or proposed enterprise contemplated by
any of the Released Parties, as well as anything done or not done prior to and
including the date of execution of this Waiver and Release.
Employee understands and agrees that this release and covenant not to sue shall
apply to any and all claims or liabilities arising out of or relating to
Employee’s employment with the Company and the termination of such employment,
including, but not limited to: claims of discrimination based on age, race,
color, sex (including sexual harassment), religion, national origin, marital
status, parental status, veteran status, union activities, disability or any
other grounds under applicable federal, state or local law prior to and
including the date of execution of this Waiver and Release, including, but not
limited to, claims arising under the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act, the Family and Medical Leave Act,
Title VII of the Civil Rights Act, the Civil Rights Act of 1991, 42 U.S.C.
§ 1981, the Genetic Information Non-Discrimination Act of 2008, the Employee
Retirement Income Security Act of 1974, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Rehabilitation Act of 1973, the Equal Pay Act of
1963 (EPA), all as amended, as well as any claims prior to and including the
date of execution of this Waiver and Release, regarding wages; benefits;
vacation; sick leave; business expense reimbursements; wrongful termination;
breach of the covenant of good faith and fair dealing; intentional or negligent
infliction of emotional distress; retaliation; outrage; defamation; invasion of
privacy; breach of contract; fraud or negligent misrepresentation; harassment;
breach


15

--------------------------------------------------------------------------------





of duty; negligence; discrimination; claims under any employment, contract or
tort laws; claims arising under any other federal law, state law, municipal law,
local law, or common law; any claims arising out of any employment contract,
policy or procedure; and any other claims related to or arising out of his
employment or the separation of his employment with the Company prior to and
including the date of execution of this Waiver and Release.
In addition, Employee agrees not to cause or encourage any legal proceeding to
be maintained or instituted against any of the Released Parties, save and except
proceedings to enforce the terms of the Agreement or claims of Employee not
released by and in this Waiver and Release.
Notwithstanding anything to the contrary contained in this Waiver and Release,
nothing in this Waiver and Release shall be construed to release the Company
from (i) any obligations set forth in the Agreement, (ii) claims that relate to
events that arise after the execution of this Waiver and Release, or (iii) any
claim or right held by Employee (whether as an employee, officer, director,
stockholder or in any other capacity) for coverage under the Company’s or any
affiliate’s D&O policies or any similar coverage or protection provided under
the organizational documents of the Company or any affiliate. This release does
not apply to any claims for unemployment compensation or any other claims or
rights which, by law, cannot be waived, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that Employee disclaims and waives any right to
share or participate in any monetary award from the Company resulting from the
prosecution of such charge or investigation or proceeding. Notwithstanding the
foregoing or any other provision in this Waiver and Release or the Agreement to
the contrary, the Company and Employee further agree that nothing in this Waiver
and Release or the Agreement (i) limits Employee’s ability to file a charge or
complaint with the EEOC, the NLRB, OSHA, the SEC or any other federal, state or
local governmental agency or commission (each a “Government Agency” and
collectively “Government Agencies”); (ii) limits Employee’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information and reporting possible
violations of law or regulation or other disclosures protected under the
whistleblower provisions of applicable law or regulation, without notice to the
Company; or (iii) limits Employee’s right to receive an award for information
provided to any Government Agencies.
Employee expressly acknowledges that he is voluntarily, irrevocably and
unconditionally releasing and forever discharging the Company and the other
Released Parties from all rights or claims he has or may have against the
Released Parties, including, but not limited to, without limitation, all
charges, claims of money, demands, rights, and causes of action arising under
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”), up to and
including the date Employee signs this Waiver and Release including, but not
limited to, all claims of age discrimination in employment and all claims of
retaliation in violation of ADEA. Employee further acknowledges that the
consideration given for this waiver of claims under the ADEA is in addition to
anything of value to which he was already entitled in the absence of this
waiver. Employee further acknowledges: (a) that he has been informed by this
writing that he should consult with an attorney prior to executing this Waiver
and Release; (b) that he has carefully read and fully understands all of the
provisions of this Waiver and Release; (c) he is, through this Waiver and
Release, releasing


16

--------------------------------------------------------------------------------





the Company and the other Released Parties from any and all claims he may have
against any of them; (d) he understands and agrees that this waiver and release
does not apply to any claims that may arise under the ADEA after the date he
executes this Waiver and Release; (e) he has at least [twenty-one (21)]
[forty-five (45)] days within which to consider this Waiver and Release; and
(f) he has seven (7) days following his execution of this Waiver and Release to
revoke the Waiver and Release; and (g) this Waiver and Release shall not be
effective until the revocation period has expired and Employee has signed and
has not revoked the Waiver and Release.
Employee acknowledges and agrees that: (a) he has had reasonable and sufficient
time to read and review this Waiver and Release and that he has, in fact, read
and reviewed this Waiver and Release; (b) that he has the right to consult with
legal counsel regarding this Waiver and Release and is encouraged to consult
with legal counsel with regard to this Waiver and Release; (c) that he has had
(or has had the opportunity to take) [twenty-one (21)] [forty-five (45)]
calendar days to discuss the Waiver and Release with a lawyer of his choice
before signing it and, if he signs before the end of that period, he does so of
his own free will and with the full knowledge that he could have taken the full
period; (d) that he is entering into this Waiver and Release freely and
voluntarily and not as a result of any coercion, duress or undue influence;
(e) that he is not relying upon any oral representations made to him regarding
the subject matter of this Waiver and Release; (f) that by this Waiver and
Release he is receiving consideration in addition to that which he was already
entitled; and (g) that he has received all information he requires from the
Company in order to make a knowing and voluntary release and waiver of all
claims against the Company and the other Released Parties.
Employee acknowledges and agrees that he has seven (7) days after the date he
signs this Waiver and Release in which to rescind or revoke this Waiver and
Release by providing notice in writing to the Company. Employee further
understands that the Waiver and Release will have no force and effect until the
end of that seventh day (the “Waiver Effective Date”). If Employee revokes the
Waiver and Release, the Company will not be obligated to pay or provide Employee
with the benefits described in this Waiver and Release, and this Waiver and
Release shall be deemed null and void.
AGREED TO AND ACCEPTED this ____ day of ________________, 20__.


                    
[Name]






17